ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the after-final papers filed 4/5/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/25/2021 listed below have been reconsidered as indicated:
a)	The objections of claims 56, 57, 70 and 71 are withdrawn in view of the amendments to the claims.

b)	The rejections of claims 56-75 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,364,469 B2 are withdrawn in view of the terminal disclaimer filed on and approved on 4/5/2021.


Claim Interpretation
Claim 60 is interpreted as requiring the detecting step of claim 56 to be performed at least twice over a period of time.
Claim 68 is interpreted as further limiting claim 56 by requiring an additional step of determining the patient’s risk of clinical recurrence of prostate cancer and/or the patient’s risk of biochemical recurrence of prostate cancer.
Claim 74 is interpreted as further limiting claim 70 by requiring an additional step of determining the patient’s risk of biochemical recurrence of prostate cancer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The methods of claim 56 require obtaining a sample comprising prostate tissue from a patient, detecting the expression levels of at least NKX2-1 by hybridizing nucleic acid probes specific for NKX2-1 to the nucleic acid molecules of NKX2-1, correlating the expression of NKX2-1 with prostate related mortality and treating the patient with one or more of radical prostatectomy, brachytherapy of the prostate, radiotherapy of the prostate, neoadjuvant hormone therapy for treating prostate cancer and adjuvant hormone therapy for treating prostate cancer. The claimed methods requires the performance of each recited step in all embodiments. The prior art does not teach or suggest methods requiring these steps.
The methods of claim 70 require obtaining a sample comprising prostate tissue from a patient, detecting the expression levels of at least NKX2-1 by hybridizing nucleic acid probes specific for NKX2-1 to the nucleic acid molecules of NKX2-1, correlating the expression of NKX2-1 with clinical recurrence of prostate cancer after radical prostatectomy to identify whether the patient is at risk of clinical recurrence of prostate cancer after radical prostatectomy and treating the patient with one or more of brachytherapy of the prostate, radiotherapy of the prostate, neoadjuvant hormone therapy for treating prostate cancer and adjuvant hormone therapy for treating prostate cancer. The claimed methods requires the performance of each recited step in all embodiments. The prior art does not teach or suggest methods requiring these steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634